Dismissed and Opinion filed July 25, 2002








Dismissed and Opinion filed July 25, 2002.
 
 
In The
 
Fourteenth Court of Appeals
_________________
 
NO. 14-02-00642-CV
____________
 
WILLIAM J. MITCHELL, JR., Appellant
 
V.
 
CONRAD J. MITCHELL AND ROBERT L. MITCHELL,
Appellees
 

 
On
Appeal from the County Court
Brazoria
County, Texas
Trial
Court Cause No. 25,400
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed April 5, 2002.  
On July 16, 2002, appellant filed a
motion to dismiss because he no longer desires to prosecute the appeal.  See Tex.
R. App. P. 42.1.  The motion is
granted. 
Accordingly, the appeal is ordered
dismissed.  
 
PER CURIAM
Judgment rendered and Opinion filed July 25, 2002.
Panel consists of Justices Hudson, Fowler, and
Edelman. 
Do Not Publish C Tex. R. App. P. 47.3(b).